Treat, J.
The third exception to the master’s report, pertaining to the allowance of O. L. Garrison, is overruled. As to the other two exceptions, the case is not yet in condition for the decision thereof. This suit was instituted by the plaintiff, and necessarily at his cost. He chooses to ask for the appointment of a receiver, whose duty it is to preserve the property pending the litigation, and not to pay plaintiff’s expenses connected therewith. It may be that the plaintiff’s demand, from the beginning, has been wrongful; and if so, whatever, at his instance, has been done, must be at his expense. In the intermediate time, his costfe and expenses connected with the litigation are not to be paid by the receiver; for non constat that his demand is rightful. Hence the question presented by the last two exceptions are sustained, with leave hereafter to present the same as the final determination of equities may require.